Cook, J.,
concurring in part and dissenting in part. I agree with the majority that McIntosh’s status as high school principal did not make him a public official for defamation purposes. I do not believe, however, that either R.C. 3319.08 or 3319.11(B)(1) supports the majority’s conclusion that a teacher eligible for continuing contract status can be presumed to have attained that status just by virtue of having been offered it by a school board. Instead, the statutes require that the teacher without a written contract offer proof of continuing contract status plus acceptance through continued employment with the district.
R.C. '3319.08 pertains to all teaching contracts. It states the general rule that boards of education “shall enter into written contracts for the employment and reemployment of all teachers.” (Emphasis added.) It provides only one exception to this rule: “If a board adopts a motion or resolution to employ a teacher under a limited or continuing contract and the teacher accepts such employment, the failure of such parties to execute a written contract shall not void such employment contract.” (Emphasis added.) Any party seeking to enforce an unwritten contract under this exception, then, must demonstrate that (1) the board adopted the resolution, and (2) the teacher accepted it. Failure to demonstrate these elements will render the unwritten contract void.
The majority concludes that R.C. 3319.08 places no affirmative duty on McIntosh to establish acceptance of the contract. It states that such a requirement would “add language to the statute that simply does not exist.” But in State ex rel. Smith v. Etheridge (1992), 65 Ohio St.3d 501, 505, 605 N.E.2d 59, 62, *476this court recognized that R.C. 3319.08 will validate an unwritten contract where the employee can show acceptance by “performing] his or her duties as though a written contract were present.” Thus, this court has previously acknowledged that evidence of acceptance is required. To read the statute otherwise is to disregard the statutory phrase “and the teacher accepts such employment.”
The majority also relies on R.C. 3319.11(B)(1) in concluding that a continuing contract presumptively exists here. This statute provides that “[ujpon the recommendation of the superintendent that a teacher eligible for continuing service status be reemployed, a continuing contract shall be entered into between the board and the teacher unless the board * * * rejects the recommendation * * The majority reads this to say that a contract automatically exists if the board does not reject the recommendation. But to interpret the statute this way presumes that teachers do not decline offers and move on to other employment. Instead, R.C. 3319.11(B)(1) must be read as providing for a second step after a recommendation, ie., that a contract shall be entered into — a step whereby the board and the teacher become parties to a written contract, as required by R.C. 3319.08. Moreover, R.C. 3319.11(B)(1) details exceptions where existence of an unwritten contract will be presumed, and none of those exceptions applies here.
Reading R.C. 3319.08 and 3319.11(B)(1) together, these statutes require a written contract between the board and the teacher unless one of the few specific exceptions applies. There was no written contract between McIntosh and the Marlington board, and none of the R.C. 3319.11(B)(1) exceptions applies. Therefore, the only statutorily permissible means of establishing this contract is by demonstrating board approval and acceptance by the teacher, pursuant to R.C. 3319.08. It is undisputed that Marlington approved McIntosh for a continuing contract. McIntosh, as the party seeking to enforce the unwritten contract, must then present some evidence of his acceptance of it in accordance with R.C. 3319.08. The evidence shows that McIntosh accepted and began performing an administrative contract with the Marlington district immediately after the Marlington board approved his continuing teaching contract. Thus, McIntosh has not demonstrated acceptance of the teaching contract and, therefore, has not established his tenured teacher status through his Marlington employment.
Accordingly, I respectfully dissent from the majority opinion and judgment on this issue.
Moyer, C.J., and Lundberg Stratton, J., concur in the foregoing opinion except to the extent that it concludes that John McIntosh was not a public official for purposes of defamation law. _